Citation Nr: 0527929	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for asbestosis, prior to March 29, 2002.

2.  Entitlement to a compensable initial disability for 
asbestosis, from March 29, 2002, to May 17, 2005.

3.  Entitlement to an initial disability rating in excess of 
10 percent for asbestosis, from May 18, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
December 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran service connection 
for asbestosis, evaluated noncompensably disabling. 

In January 2004, the Board issued a decision that denied the 
veteran's claim for an initial compensable disability rating 
for his asbestosis.  The veteran, in turn, appealed the 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (Court).

On September 8, 2004, the Court issued an order that granted 
a joint motion to remand, vacated the Board's January 2004 
decision and remanded the matter to the Board for action in 
compliance with the motion.

In November 2004, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Although the issues on appeal were previously identified as 
one claim for a compensable disability rating, the veteran 
has expressed his dissatisfaction with the initial rating 
assigned at the time of the grant of service connection for 
asbestosis.  Subsequent to the Board's November 2004 remand, 
a June 2005 rating decision granted an initial 10 percent 
disability rating for the period prior to March 29, 2002, and 
also for the period starting from May 18, 2005, while 
continuing the noncompensable disability rating for the 
period dating from March 29, 2002, to May 17, 2005.  
Therefore, the Board has recharacterized the initial issue as 
three separate issues corresponding to the time periods of 
the assigned staged ratings during the pendency of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Prior to March 29, 2002, the preponderance of the 
competent medical evidence does not show that the veteran's 
service-connected asbestosis is manifested by post- 
bronchodilator therapy FVC of 65 to 74 percent of predicted, 
or a DLCO of 56 to 65 percent predicted.

2.  From March 29, 2002, to May 17, 2005, the preponderance 
of the competent medical evidence does not show that the 
veteran's service-connected asbestosis is manifested by post- 
bronchodilator therapy FVC of 75 to 80 percent of predicted, 
or a DLCO of 66 to 80 percent predicted.

3.  Commencing May 18, 2005, the preponderance of the 
competent medical evidence does not show that the veteran's 
service-connected asbestosis is manifested by post- 
bronchodilator therapy FVC of 65 to 74 percent of predicted, 
or a DLCO of 56 to 65 percent predicted.


CONCLUSIONS OF LAW

1.  Prior to March 29, 2002, the criteria for a disability 
rating in excess of 10 percent for asbestosis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 (2004).

2.  From March 29, 2002, to May 17, 2005, the criteria for a 
compensable rating for asbestosis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.31, 4.97, Diagnostic Code 6833 (2004).

3.  Since May 18, 2005, the criteria for a disability rating 
in excess of 10 percent for asbestosis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2002 and a supplemental statement of the case 
in June 2005, which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In January 2005, after the April 2002 rating decision, VA 
provided the veteran with adequate notice regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  While the notice 
provided to the veteran in January 2005, was not given prior 
to the RO adjudication of the relevant claim in April 2002, 
the notice was provided by VA prior to recertification of the 
claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
VA provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased disability rating in the January 2005 notice 
and the April 2002 statement of the case, as well as what 
information and evidence must be submitted by the veteran in 
the January 2005 letter, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.

In this respect, the Board notes that the January 2005 letter 
informed the veteran that he should let VA know of any other 
evidence or information that would support his claim, or that 
he could submit any information relevant to his claim.  
Although the letter did not specifically state the veteran 
could submit any evidence in his possession, it did state 
that he could provide VA with appropriate information to 
obtain evidence supporting his claim or submit relevant 
evidence himself.  Thus, the discussion contained in this 
letter furnished the veteran notice of the evidence he still 
needed to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice prior to the initial RO 
decisions did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports.  The 
veteran has not alleged that there are any other outstanding 
available medical records.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's Form DD 214 indicates that his military 
occupational specialty was that of an auto mechanic.  His 
service medical records show no relevant complaints, 
findings, treatment or diagnoses.  

July 2001 private treatment records show the veteran was 
diagnosed with asbestosis.  Chest X-ray (CXR) studies were 
consistent with pneumoconiosis and pulmonary function testing 
(PFT) revealed evidence of moderate restrictive lung disease. 
The relevant specific findings indicate FVC of 58 percent 
predicted before bronchodilation.  No DLCO values were 
provided.

VA treatment records, dating from December 2001 to February 
2002, show the veteran gave a medical history of mild COPD 
and a vague history of asbestosis.  There is no indication 
that he was receiving treatment for either respiratory 
problem at that time.

A March 2002 VA respiratory examination report notes the 
veteran complained of a chronic cough productive of white-
yellow sputum.  He denied hemptysis.  He reported being able 
to walk up one flight of stairs, at which time he became 
short of breath.  He also reported being unable to walk and 
talk at the same time without becoming short of breath.  PFT 
values revealed FVC of 98 percent of predicted value and DLCO 
of 102 percent of predicted value.  The study indicates that 
both values were before bronchodilation and reflective of 
mild restriction.  

VA treatment records, dated in December 2003 and June 2004, 
show the veteran was diagnosed with COPD.  The December 2003 
treatment record indicates that inhalers were to be ordered 
for the veteran.  The June 2004 treatment record shows that 
the veteran's COPD was stable on inhalers.

During his May 2005 VA respiratory examination, the veteran 
complained of increased symptoms of shortness of breath, 
particularly affecting his ability to sleep at night.  He 
also complained of an unproductive cough, wheezing and 
diaphoresis, but not to the point that required him to change 
his sheets at night.  He denied fever or anorexia.  PFT 
values indicated FVC of 107 percent of predicted, FEV1/FVC of 
79 percent of predicted with a DLCO of 118 percent predicted.  
These values were conducted prior to bronchodilator therapy 
and consistent with mild restrictive airways disease.  

Analysis

As noted above, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

In this case, the RO has assigned a 10 percent disability 
rating prior to March 29, 2002, a non-compensable disability 
rating from March 29, 2002 to May 17, 2005, and another 10 
percent disability rating commencing May 18, 2005, under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  
Diagnostic Code 6833 provides for the evaluation of 
asbestosis.  Under this criteria, a 10 percent rating is 
assigned for Forced Vital Capacity (FVC) of 75-80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66-80 
percent predicted, a 30 percent disability evaluation is 
assigned for FVC of 65 to 74 percent predicted, or; DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent disability 
evaluation is warranted for FVC of 50 to 64 percent 
predicted; or, DLCO (SB) of 40 to 55 percent predicted, or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; a 100 percent 
evaluation is assigned for FVC less than 50 percent 
predicted, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonae of pulmonary hypertension, or; requires outpatient 
oxygen therapy.  The Board notes that, in interpreting the 
medical evidence, the relevant pulmonary function reading is 
that achieved after optimum therapy, that is, after 
bronchodilation.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996).

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

Prior to March 29, 2002

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Prior to the March 2002 VA examination, the only 
objective medical evidence of record regarding the severity 
of the veteran's service-connected asbestosis is the July 
2001 private PFT studies.  Although the studies do not show 
values for DCLO, they do indicate a FVC of 58 percent of 
predicted before bronchodilation.  Although this value would 
appear to meet the criteria for a 60 percent disability 
rating, as noted above, VA clearly intended that the PFT 
values contemplated for rating purposes be taken after 
"optimum therapy" and reflecting "the best possible 
functioning of an individual."  See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996).  Therefore, the Board finds that the 
July 2001 private PFT studies are inadequate for rating 
purposes.  

The Board also notes that the March 2002 PFT values were also 
assessed prior to bronchodilation.  However, the PFT study 
was assessed normal at that time and therefore, 
bronchodilation was unnecessary for improved values.  The 
only other objective medical evidence of record for this 
period are the December 2001 and February 2002 VA treatment 
records indicating the veteran gave a medical history of mild 
COPD and a vague history of asbestosis.  As noted above, 
there was no indication that he was receiving treatment for 
either respiratory problem at that time.  The Board finds 
that this evidence is indicative of no more than a mild 
respiratory disability during the period prior to March 29, 
2002.

For the above stated reasons, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for his service-
connected asbestosis, prior to March 29, 2002.  

From March 29, 2002 to May 17, 2005

For this period, the Board finds that the preponderance of 
the medical evidence of record does not indicate that the 
veteran's symptoms meet or nearly approximate the criteria 
for a compensable rating for his service-connected 
asbestosis.

During this period, the only PFT testing done was during the 
March 2002 VA examination.  The March 2002 VA PFT's do not 
reflect that the veteran's service-connected asbestosis is 
manifest by FVC of 75 to 80 percent of predicted on post-
bronchodilator results.  Thus, he does not satisfy the 
criteria for a compensable rating of 10 percent based upon 
his FVC results.  Likewise, the March 2002 PFT testing showed 
that DLCO was 102 percent of predicted, which again does not 
correspond to the criteria contemplated for a 10 percent 
rating under Diagnostic Code 6833.  

The Board also notes that the clinician who conducted the 
March 2002 VA respiratory examination indicated that the 
veteran had mild restriction at the time of the examination.  
This finding regarding the level of restriction is consistent 
with the PFT values and against the assignment of a 
compensable rating pursuant to Diagnostic Code 6833.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected asbestosis 
during this time period.  



Since May 18, 2005

Although the veteran complained of increased shortness of 
breath at the time of his May 2005 VA examination, the Board 
finds that the objective pre-bronchodilation PFT values for 
both FVC (107 percent of predicted) and DLCO (118 percent of 
predicted) were interpreted as being within normal limits.  
As these values are not reflective of the values contemplated 
for a next-higher 30 percent disability rating under 
Diagnostic Code 6833, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased disability rating for this period.  Again, the 
Board notes that the regulatory rating criteria contemplate 
PFT values after optimum therapy.  The Board further notes 
that the veteran's May 2005 pre-bronchodilator PFT values 
dramatically exceed those contemplated for a 30 percent 
disability rating under Diagnostic Code 6833.

For the above stated reasons, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for his service-
connected asbestosis since May 18, 2005.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal, and the claims must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Finally, the evidence does not reflect that the veteran's 
asbestosis at any time during the pendency of this claim 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular 


standards is rendered impracticable.  Hence, assignment of an 
extra- schedular evaluation under 38 C.F.R. § 3.321 (2004) is 
not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for asbestosis prior to March 29, 2002, is denied.

Entitlement to a compensable rating for asbestosis from March 
29, 2002 to May 17, 2005, is denied.

Entitlement to a disability rating in excess of 10 percent 
for asbestosis from May 18, 2005, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


